DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of a shear band in the reply filed on December 10, 2019 is acknowledged. It is additionally noted that claims 17-20, while being described as a shear band in the preamble, are actually dependent from claim 11 directed to a method for constructing a belt packing of a tire. Thus, claims 17-20 correspond with Invention II, not Invention I, as set forth in the restriction requirement mailed on August 27, 2021.     
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 is directed to a shear band “for a tire”; however, the claims include language that the shear band comprises a first belt layer, a second belt layer, and a shear band.  The first and second belt layers are separate and distinct components from “the shear band” and thus, the shear band does not comprise first and second belt layers.  Thus, the claims as currently drafted fail to provide a clear and concise understanding of the claimed invention.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1, 2, 4, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piccoli (US 4,585,035). 
	As best depicted in Figure 6, Piccoli is directed to an assembly including a first reinforcing ply 2, a second reinforcing ply 2’, and a third reinforcing ply 12, wherein respective reinforcing plies are tubular, braided members (Column 3, Lines 65+).  Additionally, said first reinforcing ply is enclosed or encircled by a first rubber layer 6, said second reinforcing ply is 
Lastly, regarding claim 1, the claims as currently drafted are directed to a “shear band” having an intended use in a tire article, as opposed to a tire including a first belt layer, a second belt layer, and a shear band arranged therebetween.  It is emphasized that the first belt layer and the second belt layer are separate and distinct from the shear band and as such, the claims fail to require the presence of first and second belt layers.  Again, in terms of structural limitations, the claims simply require a band or assembly including three reinforcing plies in the form of braided tubes and three rubber layers and such is taught by Piccoli.  Thus, the assembly of Piccoli can be fairly viewed as a “shear band” (claims fail to structurally distinguish a shear band from the assembly of Piccoli).  It is suggested that Applicant amend the claims to positively recite a tire comprising a first belt layer, a second belt layer, and a band therebetween.    
Regarding claims 2 and 4, Piccoli teaches angles as small as 45 degrees (Column 4, Lines 65+) and Figure 6 depicts an alternating arrangement between adjacent braided members.               
With respect to claims 8-10, the claims as currently drafted are directed to a “shear band” having an intended use and limitations pertaining to the first and second belt layer fail to further define the structure of the claimed shear band (belt layers are separate and distinct components that sandwich the shear band in a hypothetical application).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        December 7, 2021